Citation Nr: 0733605	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  02-20 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability (claimed as a residual of an aortic valve 
replacement), to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 
1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2006, the veteran testified before the undersigned at a 
videoconference hearing from the VA facility in San Antonio, 
Texas.  A transcript of the hearing is of record.  In June 
2006, this case was remanded for additional evidentiary 
development.  It is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran has a congenital heart valve defect which 
existed prior to service.

2.  The veteran's congenital heart valve defect was not 
aggravated by service.

3.  The veteran's congenital heart valve defect is not 
etiologically related to his service-connected diabetes 
mellitus, on either a causation or aggravation basis.


CONCLUSIONS OF LAW

1.  The veteran's congenital heart valve defect clearly and 
unmistakably pre-existed service, and the presumption of 
soundness at entrance into service is rebutted.  38 U.S.C.A. 
§§ 1111, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

2.  The veteran's pre-existing heart valve defect was not 
aggravated by service, and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) & (b) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In October 2001 and April 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  (There have also 
been other VCAA notice letters sent to him, as to other 
issues not before the Board at this time.)  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of pertinent Federal agencies.  He was advised 
that it was his responsibility to send medical records 
showing he has a current disability as well as records 
showing a relationship between his claimed disability and 
service or a service-connected disability, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a November 2002 
SOC and a May 2007 SSOC each provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.  However, the veteran 
was informed of the provisions of the Dingess case in the May 
2007 SSOC.

II.  Applicable laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, No. 04-0534 (June 15, 2007).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).   See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2007)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Finally, and as pertinent in the present case, service 
connection may be granted for a disability, even if it is 
initially not service connected, which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that 38 C.F.R. § 3.310, the regulation which governs claims 
for secondary service connection, has been amended recently.  
The intended effect of the amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 
3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The veteran contends that he suffers from a congenital heart 
valve defect which has been aggravated by his service-
connected diabetes mellitus.  The evidence of record includes 
his service medical records, which do not show any complaints 
of, or treatment for, any heart complaints, to include a 
heart murmur.  The entrance examination was completely within 
normal limits.  

After service, in January 1975, the veteran's heart displayed 
normal sinus rhythm with a "snap" of the mitral valve.  
Mitral stenosis was apparently ruled out at that time.  In 
1991, a functional heart murmur was found.  In 1995, after 
experiencing several episodes of precordial pressure over the 
preceding year, the veteran underwent an echocardiogram which 
found aortic valve sclerosis; this ultimately resulted in a 
valve replacement in March 2001.  Diabetes mellitus was 
apparently diagnosed at the time of the 2001 surgery. 

On January 9, 2003, the veteran's private physician noted 
that the veteran had a life-long cardiac disorder described 
as a bicuspid aortic valve.  The doctor stated that the most 
common cause is congenital, noting it could be asymptomatic 
at an early age, but over the years would calcify and become 
sclerotic.  The physician stated that this condition had been 
aggravated by the veteran's service, even though it had not 
been diagnosed.

In April 2006, the veteran testified that a heart murmur had 
been found immediately after service, although he was told it 
was nothing to worry about.  He expressed his belief, based 
upon a pamphlet from the American Heart Association, that his 
now service-connected diabetes mellitus had aggravated his 
condition to the point that the heart valve replacement 
became necessary.  

In May 2006, another letter from his private physician was 
submitted.  It was stated that the veteran had an aortic 
valvulopathy condition that was aggravated by the presence of 
his service-connected diabetes mellitus.

In July 2006, the veteran's Social Security Administration 
(SSA) records were received.  He had been determined to be 
disabled as of May 2000.  The primary disability was aortic 
stenosis with valve replacement, and the secondary disability 
was post-traumatic stress disorder.

The veteran was afforded a VA examination in December 2006, 
which included a review by the examiner of the extensive 
evidence of record.  The record documented a diagnosis of a 
congenital bicuspid aortic valve in 1975.  He stated that he 
had experienced some chest tightness and intermittent chest 
pain for most of his life.  He had again noted chest pain in 
2001, the same year in which he underwent a valve 
replacement.  He was placed on Coumadin and was noted to have 
done well since the replacement.  His blood pressure was 
120/80.  His heart displayed a normal sinus rhythm with a 
systolic click heard over the entire precordium, but with 
more intensity over the right of the sternum, with radiation 
up the right side of the neck.  No extrasytoles were heard 
and there was no lower extremity edema. 

The examiner, in responding to specific questions asked in 
the June 2006 Board remand, stated that the veteran's 
bicuspid aortic valve was a congenital heart defect.  It was 
also opined that this congenital condition had not been 
aggravated beyond its natural progression by his period of 
service.  In support of this opinion, it was noted that the 
veteran had left the service in 1971 and had not required any 
treatment for his valve defect until 2001, 30 years after his 
separation.  The examiner further opined that the veteran's 
service-connected diabetes mellitus had not aggravated his 
congenital valve defect.  It was commented that the veteran's 
diabetes mellitus had had nothing to do with his aortic valve 
condition.  The aortic valve disorder came about from 
cholesterol deposits on the valve leaves, which accumulated 
to the point that stenosis resulted.  It was concluded that 
he had a congenital defect which had been corrected by a 
valve replacement.  The examiner stated, "However, with the 
diabetes being diagnosed at the same time that the surgery 
was done, which was 30 years after the first description of 
the murmur and the murmur was that of the aortic valve, I 
feel that the diabetes did not play any part in aggravating 
the valve disease."

After a careful review of the evidence of record, the Board 
finds that service connection for a cardiovascular disability 
(claimed as a residual of aortic valve replacement), to 
include as secondary to service-connected diabetes mellitus, 
has not been established.  Medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Circ 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence). 

As noted above, the service medical records are silent as to 
any complaints of, or treatment for, a heart disorder of any 
kind.  However, after a careful review of the entire claims 
folder, a VA examiner rendered an opinion that the veteran 
had a congenital heart valve defect, which, by its very 
nature, clearly pre-existed his service.  Therefore, the 
question in this case is whether this pre-existing condition 
was aggravated beyond its natural progress by his period of 
service, or was aggravated by his service-connected diabetes 
mellitus.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159; Jandreau; Buchanan, supra.  Here, the veteran is 
competent to say that he had chest pain and to express his 
belief that his condition is related to either his service or 
to his service-connected diabetes mellitus.  However, the 
Board does not believe that the veteran has the expertise to 
render an opinion as to medical causation or etiology.  

The fact remains that there is no indication that the 
veteran's congenital heart valve defect was aggravated by 
either his period of active service or by his service-
connected diabetes mellitus.  In fact, the VA examiner, after 
careful review of the extensive evidence of record, found 
that the veteran's service had not aggravated his heart 
condition beyond its natural progression.  This was supported 
by the evidence that he had made no complaints about, nor was 
he treated for, the heart condition for 30 years after his 
release from duty.  The examiner has also found that the 
veteran's diabetes mellitus had not played any part in 
aggravating his heart condition, particularly since the 
diabetes was not diagnosed until 2001, at the same time that 
he undergone his heart valve replacement.  Therefore, the 
objective medical evidence of record does not support a 
finding that his heart condition was aggravated by his 
service or by his service-connected diabetes.

The Board acknowledges the two opinions provided by the 
veteran's private physicians in January 2003 and May 2006.  
One opined that his heart condition was aggravated by his 
service; the other stated that his condition was aggravated 
by his diabetes.  However, these statements did not provide 
an explanation or rationale for the opinions expressed, nor 
was it clear that the physicians had reviewed the veteran's 
claims folder, as had the VA examiner in December 2006.  
Therefore, the VA examination will be provided greater 
probative weight.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

While the veteran's contentions have been carefully 
considered, these contentions are outweighed by the absence 
of medical evidence to support the claim.  There is no 
indication, based upon his medical records, that his heart 
valve defect, which is congenital in nature, was aggravated 
either by service or by his service-connected diabetes 
mellitus.  The preponderance of the evidence is thus against 
the claim for service connection for a cardiovascular 
disability (claimed as the residuals of an aortic valve 
replacement), and, therefore, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a cardiovascular 
disability (claimed as a residual of aortic valve 
replacement), to include as secondary to service-connected 
diabetes mellitus, is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  




Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


